Citation Nr: 1624654	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-31 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a recurrent musculoskeletal disorder to include fibromyalgia, muscle pain, and joint pain claimed as the result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1985 to June 1995.  The Veteran served in Southwest Asia.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) which, in pertinent part, denied service connection for fibromyalgia and joint and muscle pain.  In April 2015, the Board, in pertinent part, remanded the issue of service connection for fibromyalgia, muscle pain, and joint pain claimed as the result of an undiagnosed illness to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The report of a July 2015 VA fibromyalgia examination and a July 2015 addendum thereto concurrently state that: the Veteran did not currently have fibromyalgia and had never been diagnosed with that disability; "continuous medication [was] required for control of fibromyalgia symptoms;" the medications gabapentin and Mobic are required for "the Veteran's fibromyalgia condition;" the Veteran is not "currently undergoing treatment" for fibromyalgia; the "Veteran has pain in multiple joints, worst in his neck which is most likely due to musculoskeletal disease, mainly cervical disc disease;" the Veteran's "diagnoses include cervical degenerative disc disease with radiculopathy involving his right upper extremity[,] ... left shoulder pain, residuals of separation for which he is service-connected[,] ... chronic ankle sprain for which he is service-connected[,] ... [and] right shoulder and arm pain which is most likely radicular and secondary to his neck disease; the "Veteran does not have a disability that would cause chronic muscle or joint pain;" and the "cause of his pain disorder is the pain in multiple joints, mainly the neck, and is most likely musculoskeletal, as noted in the rheumatology notes."  The Board observes that it is unable to determine whether or not the Veteran currently has fibromyalgia or another recurrent systemic musculoskeletal disorder given the VA examiner's conflicting and/or inconsistent findings.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the deficiencies cited in the July 2015 VA examination report, further VA evaluation is required to adequately address the issues raised by the instant appeal.  

Clinical documentation dated after July 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed multiple joint musculoskeletal disorder after July 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2015.  

3.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to assist in determining the current nature and etiology of his claimed recurrent multiple joint musculoskeletal complaints.  The examiner should note all reported symptoms related to the Veteran's claimed condition.  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity.  

The examiner should advance an opinion as to the following:

  a) Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified musculoskeletal disorder had its onset during active service; is related to the Veteran's service in Southwest Asia; or otherwise originated during active service.  

  b) If any of the Veteran's claimed symptoms cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that such signs and/or symptoms represent an objective indication of chronic disability resulting from fibromyalgia, an undiagnosed illness, or a medically unexplained chronic multi-symptom illness related to the Veteran's service in Southwest Asia.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

